 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
      BARRETT LYON, an individual,                     Case No. 2:19-cv-00371-KJM-KJN
12
                                       Plaintiff,      TEMPORARY RESTRAINING ORDER
13                                                     AND ORDER TO SHOW CAUSE RE
             v.                                        PRELIMINARY INJUNCTION
14
      NEUSTAR, INC., a Delaware corporation, and
15    DOES 1-50, inclusive,

16

17                                     Defendants.

18         Plaintiff Barrett Lyon (“Plaintiff”) having applied ex parte for a Temporary

19   Restraining Order based on Rule 65 of the Federal Rules of Civil Procedure, Civil Local

20   Rule 231, and the Standing Orders of this court; and the court having considered plaintiff’s

21   Ex Parte Motion, the memorandum of points and authorities and declarations filed in

22   support thereof (“Ex Parte Papers”), defendant’s opposition memorandum, the parties’ oral

23   arguments during the telephonic hearing held on March 12, 2019, and good cause

24   appearing, hereby FINDS as follows:

25         1.       Plaintiff is a California resident who at all relevant times has lived and

26   worked in California, including during the time period in which he worked for defendant

27   Neustar, Inc. (“Defendant”);

28

                                          1
                  TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE
 1           2.     By letter dated February 28, 2019, defendant threatened to commence an
 2   arbitration in Loudon County, Virginia, on March 4, 2019 (the “Arbitration”) due to
 3   alleged violations of restrictive covenants in the 2016 employment agreement between
 4   plaintiff and defendant, as modified by the parties’ 2018 separation agreement;
 5           3.     On March 2, 2019, plaintiff filed his Complaint in this court seeking, among
 6   other things, a declaration that provisions in the employment agreement as modified are
 7   invalid under California law;
 8           4.     On March 6, 2019, defendant filed its Petition to Compel Arbitration in the
 9   Eastern District of Virginia (the “Petition”);
10           5.     For the reasons articulated by the court on the record in a bench order issued
11   earlier on this day, plaintiff has established he is likely to prevail on the merits of his claim
12   that the contractual provisions seeking to compel plaintiff to litigate or arbitrate outside of
13   California are void and unenforceable under California law;
14           6.     For the reasons articulated by the court in its bench order, plaintiff has
15   established he will suffer immediate and irreparable harm unless defendant is temporarily
16   restrained from pursuing its Arbitration and Petition in Virginia. Specifically, unless
17   defendant is temporarily restrained, defendant will do immediate and irreparable damage
18   to the court’s ability to grant effective relief to plaintiff, and to plaintiff’s rights under
19   California law to not be compelled to litigate outside of California; and
20           7.     Weighing the equities and considering plaintiff’s likelihood of success in his
21   argument that he cannot be compelled to litigate or arbitrate outside of California, a
22   Temporary Restraining Order (“TRO”) and Order to Show Cause (“OSC”) regarding
23   preliminary injunction are proper.
24   /////
25   /////
26   /////
27   /////
28   /////

                                          2
                  TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE
 1                                              ORDER
 2   I.     INJUNCTION OF ACTIONS
 3          IT IS THEREFORE ORDERED that defendant is hereby temporarily restrained and
 4   enjoined from:
 5          1.     Taking any action, making any requests or appearances, or seeking in any
 6   way to continue to litigate its Petition and Arbitration, save and except for requesting
 7   dismissal or stay of those actions.
 8          2.     Filing any new Petitions to Compel Arbitration in any jurisdiction under the
 9   auspices of any non-competition and non-solicitation provisions.
10          3.     This Order is issued as of March 13, 2019, at 11:20 a.m.
11   II.    HEARING
12          IT IS FURTHER ORDERED that defendant shall appear on April 9, 2019, at
13   10:00 a.m. to show cause why a preliminary injunction should not issue, restraining and
14   enjoining defendant in the manner set forth in this order or as other requested by plaintiff
15   in full preliminary injunction briefing.
16          IT IS FURTHER ORDERED that the parties shall meet and confer and file a
17   stipulated briefing schedule in anticipation of the April 9, 2019 hearing, with the last brief
18   to be filed with the court no later than noon on April 5, 2019.
19   III.   EXPIRATION
20          IT IS FURTHER ORDERED that this order shall expire upon the completion of the
21   hearing on the Order to Show Cause why a Preliminary Injunction Should not Issue or as
22   otherwise ordered by the court.
23
     DATED: March 13, 2019.
24

25
                                                  UNITED STATES DISTRICT JUDGE
26

27

28

                                         3
                 TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE
